Citation Nr: 1505339	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  08-38 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to May 1984.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction was subsequently returned to the RO in New Orleans, Louisiana.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in July 2012.  A transcript of the hearing is associated with the claims file.

In March 2013, the Board remanded this case for further development.

In May 2014, the Board denied the Veteran's claims for an increased rating for chronic lumbosacral strain and service connection for a bilateral knee disorder and remanded the remaining issues for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

(The issue of entitlement to a compensable evaluation for acute bacterial prostatitis with pyorrhea and hematuria is the subject of separate decision that will be issued later, in docket order).



REMAND

The issues of service connection for a right ankle disorder and TDIU were previously remanded in May 2014.  The record does not include any evidence that the requested development has been undertaken.  As such, the prior remand instructions are repeated below. 

Right Ankle

The August 2013 VA examiner found evidence that the Veteran's right ankle disability pre-existed service.  In providing this opinion, the examiner stated that it was "at least as likely as not" that there was "clear and unmistakable evidence that a right ankle condition preexisted service."  In this regard, the examiner has muddled the standard used.  As written, this opinion suggests that only the incorrect "at least as likely as not" standard was used, despite reference to the correct "clear and unmistakable evidence" standard.  As such, this opinion is inadequate.  An addendum opinion is necessary in order to allow the examiner to apply the proper standard.

If the examiner does not find clear and unmistakable evidence that the Veteran's right ankle disorder both pre-existed service and was not aggravated by his military service, then the presumption of soundness is not rebutted and the claim is treated as an ordinary claim for service connection and a medical nexus opinion that reflects consideration of the Veteran's competent lay evidence is necessary.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

TDIU

The issue of TDIU is inextricably intertwined with the above issue of entitlement to service connection for a right ankle disorder.  A positive decision on the above service connection claim could have a significant impact upon his TDIU claim in that a finding of unemployability based on a newly service connected disability would provide an additional avenue for an allowance.  As such, it must also be remanded to the RO.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Forward this claims folder to the examiner who performed the August 2013 VA examination for the purpose of obtaining an addendum opinion.  If he is unavailable, another qualified healthcare professional may review the record and provide the necessary opinion.  If necessary, schedule the Veteran for another VA examination.  This examiner is instructed that the proper evidentiary standard for this claim is that of clear and unmistakable evidence.  Therefore, he should apply that standard in addressing the following questions:

a.  Is there clear and unmistakable evidence that the Veteran's right ankle disorder pre-existed service?
   
b.  If so, is there clear and unmistakable evidence that the Veteran's right ankle disorder was not aggravated beyond the natural progression by his active duty service?

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner must provide a rationale for any opinion reached.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so; and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

2.  Thereafter, the RO/AMC should readjudicate the claims in light of the additional evidence obtained. If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case. An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





